UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7968



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARVIN BEEACHIE GARNER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
98-53)


Submitted:   March 14, 2002                 Decided:   March 25, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin Beeachie Garner, Appellant Pro Se. Joseph Lee Evans, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin Beeachie Garner, a federal inmate, seeks for a second

time to appeal his 1998 conviction for attempted bank robbery and

assault through the use of a dangerous weapon.      He is currently

serving a sentence of 168 months incarceration for these offenses.

We dismiss the appeal for lack of jurisdiction because his appeal

is untimely.

     The district court’s order was entered on the docket on Feb-

ruary 19, 1999.   This court dismissed his direct appeal on June 21,

1999, and his subsequent motion to vacate pursuant to 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 2001) on July 3, 2001.   Therefore, Garner

has already exhausted his right to a direct appeal before this

court.   His present notice of appeal was filed more than two years

after the judgment of conviction.     Accordingly, it is untimely.

Fed. R. App. P. 4(b).

     Accordingly, we dismiss the appeal for lack of jurisdiction.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                  2